Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “rapidly” in claim 6 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what speed is considered rapidly and how does rapidly open and close differ from open and close which is recited in the next line.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the wireless transmission is. It seems the claim should say the wireless transmission circuitry.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what or which circuit “the circuit of claim 1” is referring to. It seems the claim is referring to the micro device so the language should be the microdevice of claim 1.
Claim 14 recites the limitation "said body"  line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aina-Mumuney et al. US 2013/0053670 further in view of Ziarno et al. US 2011/0190579 in view of Ko et al US 2015/0201861.
Regarding claim 1, Aina-Mumuney discloses a micro-device for simulating electrochemical impedance spectroscopy comprising ([¶80]): 
a flexible, resilient, non-conductive annular body having a contact surface for contact with a biological load ([¶74-75][FIG4]); 
said body contact surface having at least two electrodes in communication with said micro- circuitry for contact with said biological load ([¶32]) and wireless transmission circuitry ([¶50]).  
 Aina-Mumuney does not specifically disclose a source of low power direct current disposed in said body. Ziarno teaches a similar device in the same field of endeavor that has an on board DC power source and communication circuitry ([¶74-75][¶108-109] a battery is used, the battery being a source of DC power). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Aina-Mumuney with the teachings of Ziarno in order to provide power to the circuitry ([¶74]). 
Aina-mumuney as modified does not specifically disclose micro-circuitry including a microinverter and a micro-controller disposed in said body for conversion of said low power direct current to alternating current and for sequentially alternating circuit polarity. Ko teaches a similar impedance measurement device that uses a microinverter ([¶44] modulator 112) to convert DC power to alternating current and for sequentially alternating circuit polarity ([¶44]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the teachings of Ko in order to inject an AC signal into the body for bioimpedance measurement ([¶45]) the exchange of sensors being no more than the simple substitution of one known element for another to obtain predictable results of measuring impedance.
Regarding claims 2 and 12, Aina-Mumuney discloses said body is a pessary ([FIG4]) and Ziarno teaches said source of low power direct current and said micro-circuitry are disposed in said pessary ([¶74-75]).  
Regarding claim 5, Ko teaches said micro-controller alternately switches polarity of said circuitry to alternately transmit positive and negative current ([¶44]).  
Regarding claim 6, Ko teaches at least one analog switch controlled by said micro-controller that rapidly opens and closes when said circuitry is positive and opens and closes when said circuitry is negative so that alternate pulses of positive and negative current are injected into said biological load to simulate alternating current ([¶44]). Ko does not specifically disclose the switches are analog however it would have been obvious to try as analog and digital are the only options for the switches.
  	Regarding claim 10, Ko teaches said body contact surface includes two injection electrodes, one said injection electrode for the introduction of positive current into said biological load and one other said injection electrode for the introduction of negative current into said biological load ([¶45,76]), said positive and negative current being alternately introduced as pulses ([¶44]).  
Regarding claim 11, Aina-Mumuney discloses said body contact surface includes two sensing electrodes for measuring the potential of positive and negative current pulses flowing through said biological load ([¶58]).  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aina-Mumuney et al. US 2013/0053670 further in view of Ziarno et al. US 2011/0190579 and Ko et al. US 2015/0201861 further in view of Waterhouse et al. US 2013/0197324.
Regarding claims 3 and 4, Aina-Mumuney as modified does not specifically disclose said source of low power direct current is a 3v battery. Waterhouse teaches a similar device in the same field of endeavor that uses a 3v power source ([¶28] the device uses either a 3v battery or a two AA batteries). Therefore it would have been obvious to one or ordinary skill in the art at the time of filing to combine the device of Aina-Mumuney with the teachings of Waterhouse as it is the simple substitution or one know element, the battery in the combined device of Aina-Mumuney for the battery of Waterhouse to obtain the predictable result of a battery power pessary device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aina-Mumuney et al. US 2013/0053670 further in view of Ziarno et al. US 2011/0190579 and Ko et al. US 2015/0201861 further in view of Stivoric et al. US 2004/0039254.
Regarding claim 7, Aina-Mumuney as modified does not discloses the composition of said body is at least translucent and said micro-circuitry includes a light sensitive switch for activation of said circuitry after said micro-circuitry is disposed in said pessary. Stivoric teaches a similar biological monitoring device in the same field of endeavor that has a transparent section and a switch activated by light ([¶164]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Aina-Mumuney with the teachings of Stivoric in order to allow for activation of different sensing or settings ([¶164]).

Claim(s) 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aina-Mumuney et al. US 2013/0053670 further in view of Ziarno et al. US 2011/0190579 in view of Ko et al US 2015/0201861 and Muratayev et al. US 2006/0241422.
Regarding claims 8 and 9, said wireless transmission includes an antenna ([¶185]) but does not disclose the antenna is circular or extending around the circumference of said annular body.  Muratayev teaches a similar in vivo device that uses a circular antenna ([FIG2] antenna 226). Therefor it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Aina-Mumuney as modified with the teachings of Muratayev as it is no more than the simple substitution of one known element for another, i.e. one antenna for another antenna, that would have arrived at the predictable result of transmitting communications outside the body. 

Regarding claims 13 and 14, Aina-Mumuney discloses a micro-device for simulating electrochemical impedance spectroscopy comprising ([¶80]): 
a flexible, resilient, non-conductive annular body having a contact surface for contact with a biological load ([¶74-75][FIG4]); 
said body contact surface having at least two electrodes in communication with said micro- circuitry for contact with said biological load ([¶32]) and wireless transmission circuitry ([¶50]) and an amplifier ([¶44,50]) and a computer for calculating impedance ([45,80]). 
 Aina-Mumuney does not specifically disclose a source of low power direct current disposed in said body. Ziarno teaches a similar device in the same field of endeavor that has an on board battery and communication circuitry ([¶74-75][¶108-109]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Aina-Mumuney with the teachings of Ziarno in order to provide power to the circuitry ([¶74]). 	
Ziarno discloses an antenna but does not disclose it is circular. Muratayev teaches a similar in vivo device that uses a circular antenna ([FIG2] antenna 226). Therefor it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Aina-Mumuney as modified with the teachings of Muratayev as it is no more than the simple substitution of one known element for another, i.e. one antenna for another antenna, that would have arrived at the predictable result of transmitting communications outside the body. 
Aina-mumuney as modified does not specifically disclose micro-circuitry including a microinverter and a micro-controller disposed in said body for conversion of said low power direct current to alternating current and for sequentially alternating circuit polarity. Ko teaches a similar impedance measurement device that uses a microinverter ([¶44] modulator 112) sine-wave current, a micro-controller for alternately activating a positive analog switch and a negative analog switch to create pulses of said sine-wave current, said micro-controller alternately reversing the polarity of said micro-circuitry to produce alternate positive and negative current pulses ([¶44]). Ko teaches said body contact surface includes two injection electrodes, one said injection electrode for the introduction of positive current into said biological load and one other said injection electrode for the introduction of negative current into said biological load ([¶45,76]), said positive and negative current being alternately introduced as pulses ([¶44]) and an analog to digital converter ([¶162]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to  modify the combination with the teachings of Ko in order to inject an AC signal into the body for bioimpedance measurement ([¶45]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 November 2022